

 
 

--------------------------------------------------------------------------------

 



AMENDED AND RESTATED
SALARY PROTECTION AGREEMENT






This Amended and Restated Salary Protection Agreement (“Agreement”) is made this
29th  day of December, 2008, by and between Ronald B. Pigeon  (“Employee”) and
MISSION COMMUNITY BANK (“Bank”) with regard to the following:


RECITALS


WHEREAS, Employee currently serves as the Bank’s Executive Vice President and
Chief Financial officer without benefit of an employment or similar contract;


WHEREAS, Bank and Employee are parties to a Salary Protection Agreement dated
January 18, 2005 providing Employee certain benefits in the event of certain
events resulting in a change in control of the Bank (the "Salary Protection
Agreement"); and


WHEREAS, the Bank and Employee wish to amend the terms of the Salary Protection
Agreement.


NOW, THEREFORE, it is agreed as follows:


AGREEMENT


1.
For good and valuable consideration, receipt of which is hereby acknowledged,
Bank undertakes to provide Employee with the salary continuation benefits set
forth herein upon the terms and conditions stated below.



2.
For the purpose of this Agreement the “salary continuation benefit” to which
Employee shall be entitled shall be a lump amount equal to six (6) months’
salary (subject to required tax withholdings) at the rate in effect for Employee
immediately prior to the occurrence of the applicable event set forth in
Paragraph 3 hereof.



3.
The salary continuation benefit shall become immediately payable if Employee’s
employment is terminated, or if Employee’s salary is reduced by more than ten
percent (10%), upon the occurrence of, or within twelve (12) months following,
(i) a merger or consolidation where Mission Community Bancorp ("Bancorp"), the
Bank or a corporation in which the shareholders of the Bank or Bancorp
immediately prior to the merger or consolidation hold less than 50% of the
voting power of the Bank or Bancorp after the merger occurs is not the surviving
corporation (association), or (ii) in the event of a transfer of all, or
substantially all, of the assets of the Bank or Bancorp, or (iii) if there
occurs a change of control by which one person or entity or more than one person
or


 
3266.003/251419.1


 
 

--------------------------------------------------------------------------------

 

entity acting in concert acquire shares representing more than thirty-five
percent (35%) of the outstanding voting power of the Bank or Bancorp without the
approval of at least a majority of the Board of Directors.


4.
Should legal action be necessary to enforce the terms of this Agreement, the
prevailing party shall be entitled to recover costs and reasonable attorneys’
fees.



5.
This Agreement shall be governed by and construed according to the laws of the
State of California and the parties hereto submit to the jurisdiction of the
courts of competent jurisdiction of the County of San Luis Obispo, State of
California.



6.
It is the intention of Employee and Bank that the severance and other benefits
payable to the Employee under this Agreement either be exempt from, or otherwise
comply with, Section 409A (“Section 409A”) of the Internal Revenue Code of 1986,
as amended.  Notwithstanding any other term or provision of this Agreement, to
the extent that any provision of this Agreement is determined by Bank, with the
advice of its independent accounting firm or other tax advisors, to be subject
to and not in compliance with Section 409A, including, without limitation, the
definition of “change in control” or the timing of commencement and completion
of severance benefit and/or other benefit payments to the Employee hereunder in
connection with a merger, recapitalization, sale of shares or other "change in
control", or the amount of any such payments, such provisions shall be
interpreted in the manner required to comply with Section 409A.  Bank and
Employee acknowledge and agree that such interpretation could, among other
matters, (i) limit the circumstances or events that constitute a “change in
control;” (ii) delay for a period of six (6) months or more, or otherwise modify
the commencement of severance and/or other benefit payments; and/or (iii) modify
the completion date of severance and/or other benefit payments.  Bank and
Employee further acknowledge and agree that if, in the judgment of Bank, with
the advice of its independent accounting firm or other tax advisors, amendment
of this Agreement is necessary to comply with Section 409A, Bank and Employee
will negotiate reasonably and in good faith to amend the terms of this Agreement
to the extent necessary so that it complies (with the most limited possible
economic effect on Bank and Employee) with Section 409A.  For example, if this
Agreement is subject to Section 409A and it requires that severance and/or other
benefit payments must be delayed until at least six (6) months after Employee
terminates employment, then Bank and Employee would delay payments and/or
promptly seek a written amendment to this Agreement that would, if permissible
under Section 409A, eliminate any such payments otherwise payable during the
first six (6) months following Employee’s termination of employment and
substitute therefor a lump sum payment or an initial installment payment, as
applicable, at the beginning of the seventh (7th) month following Employee’s
termination of employment which in the case of an initial installment payment
would be equal in the aggregate to the amount of all such payments thus
eliminated.


 
3266.003/251419.1


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
hereinabove written.


Mission Community Bank:




 
By:
/s/ Anita M. Robinson

Anita M. Robinson
Chief Executive Officer




 
By:
/s/ William B. Coy

 
William B. Coy

 
Chairman of the Board









 
By:
/s/ Ronald B. Pigeon

Ronald B. Pigeon
Employee



 
3266.003/251419.1


 
 

--------------------------------------------------------------------------------

 
